NUMBER 13-16-00691-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                       IN RE WELLS FARGO BANK, N.A.


                       On Petition for Writ of Mandamus.


                                     ORDER
    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Per Curiam Order

       Relator, Wells Fargo Bank, N.A., filed a petition for writ of mandamus in the above

cause on December 20, 2016. Through this original proceeding, relator seeks to compel

the trial court to vacate its December 9, 2016 discovery order requiring relator to produce

“confidential records concerning unrelated, non-party customers of [relator] that are

protected from disclosure under . . . the [Texas] Finance Code” and requiring relator to

“respond to overly broad discovery requests that seek information which is neither

relevant nor calculated to lead to the discovery of admissible evidence.” See TEX. FIN.

CODE ANN. § 59.006 (West, Westlaw through 2015 R.S.). Relator has also filed an
emergency motion for stay seeking to stay enforcement of the December 9, 2016

discovery order until thirty days after disposition of this original proceeding.

       The Court, having examined and fully considered the emergency motion for stay,

is of the opinion that it should be granted in part and denied in part. This Court GRANTS

the emergency motion, in part, and orders the December 9, 2016 discovery order to be

STAYED with regard to the discovery requests that are the subject of this original

proceeding: interrogatory numbers one, two, three, five, six, and seven, and request for

production numbers four, five, six, and seven. This stay will remain in effect until the case

is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order

granting temporary relief is effective until the case is finally decided.”). All other relief

sought by the emergency motion is DENIED.

       The Court requests that the real parties in interest, Rogelio Rodriguez and Daniela

Rodriguez, or any others whose interest would be directly affected by the relief sought,

file a response to the petition for writ of mandamus on or before the expiration of ten days

from the date of this order. See id. R.52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                        PER CURIAM

Delivered and filed the
21st day of December, 2016.




                                                  2